Citation Nr: 0914491	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-37 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1965 
to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The claims for service connection for right and left knee 
disorders and a left shoulder disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder is not related to 
disease or injury during his active military service.  

2.  The Veteran's low back disorder is not related to disease 
or injury during his active military service.  

3.  Arthritis was not manifested in either the right shoulder 
or the low back during the first year after the Veteran 
completed his active service.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  A low back disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Letters from the RO dated in August and September 2005 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty-to-assist letters were provided before the 
adjudication of his claim in February 2006.  The Board also 
notes that in June 2006 additional notice was provided 
regarding potential ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of these issues has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a VA examination and medical 
opinions were obtained.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
However, in this case, there is no competent medical evidence 
that arthritis was manifested to any degree, in any joint, in 
the first post service year.  

Evidence Supporting the Claim

There is no dispute as to the presence of current disability.  
In July 2005, the Veteran had surgery to repair a right 
rotator cuff tear, by private physician, C. A. B., M.D.  In 
September 2007, VA magnetic imaging studies disclosed 
degenerative disc disease and facet hypertrophy with mild 
narrowing of the central canal at L3 and L4, as well as 
foraminal encroachment, most severe bilaterally at L3-4 and 
L4-5.  Private and VA clinical notes document ongoing 
symptoms.  

The Veteran claims that his service as a paratrooper, 
particularly his parachute jumps during service, resulted in 
his current joint disorders.  This is his claim, it is not 
evidence.  As a lay witness, his opinion as to the cause of 
his joint disorders is not competent medical evidence.  
38 C.F.R. § 3.159.  

The service treatment records confirm the Veteran's service 
with a parachute unit.  

There is competent medical evidence in the form of letters 
dated in May 2006, January 2007, and October 2007, from the 
Veteran's private physician, J. L. W., M.D.  Dr. J. L. W. 
wrote that he had been following the Veteran for a number of 
years.  The Veteran had severe disabling arthritis of the 
lumbosacral spine, shoulders, bilateral knees, and other 
weight bearing joints.  In the doctor's opinion, previous 
exposure to repeated trauma, particularly that which could be 
had from parachuting, certainly would lend itself to repeated 
episodes of micro-trauma over a number of years.  To the 
doctor, the Veteran's arthritic complaints appeared to be 
directly related to the pre-existing trauma suffered while 
performing his duties as a paratrooper.  

Evidence Against the Claims

The service treatment records show the Veteran was assigned 
to airborne training in November 1965 and assigned to an 
airborne unit in December 1965.  He remained in that status 
until his release from service in July 1967.  

The service treatment records for May 1966 show the Veteran 
was in a car wreck 4 days earlier and had some right shoulder 
soreness.  Examination was negative and the impression was a 
muscle strain.  Two days later, it was reported that the 
Veteran fell on his shoulder in a jump the previous day and 
had pain in the right shoulder.  X-rays studies were 
negative.  The impression was a muscle strain.  Five days 
later, the Veteran's shoulder was examined on follow-up and 
findings were negative.  There were no further shoulder 
complaints, findings, or diagnoses in service.  

The Veteran was examined for further training, in November 
1996, and reported that he had trouble with his back when 
lifting.  No specific injury was reported.  The examination 
report shows that the physician found the Veteran's upper 
extremities and spine to be normal.  

On examination for separation from service, in June 1967, the 
Veteran reported that he had had swollen or painful joints.  
Specifically, his back ached if he lifted too much.  There 
was no sciatica.  There were no specific shoulder complaints.  
The examining physician found the Veteran's upper extremities 
and spine to be normal.  

Following service, over 35 years passed without any medical 
documentation of shoulder or back symptoms.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Private medical records, beginning in September 2004, were 
received from private physician, C. A. B., M.D.  At that 
time, it was noted that the Veteran was a university ground 
supervisor and jammed his finger in a trailer hitch.  His 
medical history included an injury to his back in a work 
related accident in March 2003.  In December 2004, there was 
a complaint of shoulder pain.  The typed word right was 
crossed through and the word left written in.  It was noted 
that he was in the process of trying to get work related 
status established for the injury.  These medical records 
from his own physician outweigh the Veteran's assertion, made 
as a lay witness, in his substantive appeal, that following 
service, he did not place himself in an employment situation 
that would cause problems with his knees, shoulders, and 
back.  Rather, these clinical notes document pertinent 
intercurrent injuries.  

The Veteran was afforded a VA joints and spine examination in 
January 2006.  The claims folder, including the service 
treatment records and the private medical records obtained 
were reviewed.  The Veteran's description of his history and 
symptoms was noted and he was examined.  For the right 
shoulder, there was a diagnosis of right acromioclavicular 
arthritis.  The examiner noted that there was no indication 
of right acromioclavicular arthritis on X-rays in service or 
clinical notes in the years immediately following service.  
The examiner expressed the opinion that it was unlikely that 
the present right acromioclavicular arthritis was caused by 
injury in service.  There was also a diagnosis of right 
rotator cuff tear of the supraspinatus tendon and right long 
head biceps tendon tear treated surgically with failure of 
the latter by separation.  The examiner repeated that the 
conditions were no likely caused by injury or events in 
service.  As to the Veteran's back, following examination of 
the Veteran and review of the records, the examiner diagnosed 
degenerative joint disease of the lumbar spine.  He expressed 
the opinion that without records revealing the Veteran to 
have been treated for lumbar spine conditions in the years 
immediately following service, resolving the issue of whether 
or not his present lumbar spine condition is due to injury or 
event in service would require resort to pure speculation.  

Conclusion

The Veteran had active service for approximately two years.  
He was assigned to airborne duties for approximately 1 year 
and 8 months.  His private physician has recently expressed 
the opinion that parachuting could cause repeated episodes of 
micro-trauma over a number of years and that could lead to 
the Veteran's current arthritis.  The doctor does not cite 
any medical literature or treatises to support this claim.  
There have been many years of military and sport parachuting 
and there is simply no generally accepted evidence that 
occasional parachuting over a period of less than two years 
would cause any long term injury or disability.  As the VA 
examiner points out, in the absence of objective evidence, it 
would be pure speculation to assume that parachute jumping in 
service resulted in arthritis many years later.  

The service treatment records show that the Veteran had a 
strain to his right shoulder in service.  However, that 
quickly resolved.  His back and shoulder were normal on 
examination for separation from service.  Thereafter, many 
years passed without any medically documented evidence of 
relevant symptoms.  The earliest evidence comes many years 
after service and implicates intercurrent industrial 
injuries.  Finally, the Veteran was examined and the opinions 
of the VA examiner were against the claims.  Thus, the 
preponderance of evidence overwhelms the speculation by the 
Veteran and one of his private physicians.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a low back disorder is denied.  


REMAND

The VCAA provides that VA shall provide a medical examination 
or obtain a medical opinion when necessary to make a decision 
on a claim.  VA shall treat an examination or opinion as 
being necessary to make a decision when there is evidence of 
a current disability and the evidence (including statements 
from the claimant) indicate that the disability or symptoms 
may be associated with service, but the evidence does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

In this case, the Veteran and his private physician have 
reported that he has left and right knee disorders, as well 
as a left shoulder disorder and that these disorders are the 
result of the Veteran's service as a paratrooper.  Since 
their explanations are less than persuasive, VCAA requires 
that these claims be remanded for medical opinions based on 
examination of the Veteran.  

Accordingly, the claims for service connection for right and 
left knee disorders and a left shoulder disorder are REMANDED 
for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a 
VA examination of his joints.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  
X-ray or other imaging studies 
necessary to diagnose the Veteran's 
current knee and shoulder disorders 
should be done.  The examiner should 
respond to the following questions with 
complete explanations:  

a.  What is the correct current 
diagnosis for the Veteran's left knee 
disorder?  

b.  Is it at least as likely as not 
that the Veteran's current left knee 
disorder is the result of disease or 
injury, particularly parachute jumping, 
in service?  

c.  What is the correct current 
diagnosis for the Veteran's right knee 
disorder?  

d.  Is it at least as likely as not 
that the Veteran's current right knee 
disorder is the result of disease or 
injury, particularly parachute jumping, 
in service?  

e.  What is the correct current 
diagnosis for the Veteran's left 
shoulder disorder?  

f.  Is it at least as likely as not 
that the Veteran's current left 
shoulder disorder is the result of 
disease or injury, particularly 
parachute jumping, in service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


